Exhibit 10.1

PROLOGIS, INC.

2020 LONG-TERM INCENTIVE PLAN

SECTION 1

GENERAL

1.1    History, Purpose and Effective Date. Prologis, Inc., a Maryland
corporation (“Prologis”), established the Plan to:

 

  (a)

attract and retain employees and other persons providing services to Prologis
and the Related Companies;

 

  (b)

attract and retain as Outside Directors the highly competent individuals upon
whose judgment, initiative, leadership and continued efforts the success of
Prologis depends;

 

  (c)

motivate Participants, by means of appropriate incentives, to achieve long-range
goals;

 

  (d)

provide incentive compensation opportunities that are competitive with those of
other corporations and real estate investment trusts; and

 

  (e)

further identify Participants’ interests with those of Prologis’s other
stockholders through compensation that is based on the value of Prologis’s
common stock;

and thereby to promote the long-term financial interest of Prologis and the
Related Companies, including the growth in value of Prologis’s equity and
enhancement of long-term stockholder return. The Plan shall be effective on the
date on which the Plan is approved by Prologis’s stockholders (the “Approval
Date”) and shall remain in effect as provided in subsection 6.1 hereof.

1.2    Defined Terms. The meaning of capitalized terms used in the Plan are set
forth in Section 8.

1.3    Participation. For purposes of the Plan, a “Participant” is any person to
whom an Award is granted under the Plan. Subject to the terms and conditions of
the Plan, the Committee shall determine and designate, from time to time, from
among the Eligible Individuals those persons who will be granted one or more
Awards under the Plan and, subject to the terms and conditions of the Plan, a
Participant may be granted any Award permitted under the provisions of the Plan
and more than one Award may be granted to a Participant. Except as otherwise
agreed by Prologis and the Participant, or except as otherwise provided in the
Plan, an Award under the Plan shall not affect any previous Award under the Plan
or an award under any other plan maintained by Prologis or the Related
Companies. A grant of any Award to an Eligible Individual shall neither
guarantee nor preclude a further grant of that or any other type to such
Eligible Individual in that year or subsequent years.



--------------------------------------------------------------------------------

SECTION 2

OPTIONS AND STOCK APPRECIATION RIGHTS

2.1    Definitions.

 

  (a)

The grant of an “Option” under the Plan entitles the Participant to purchase
shares of Stock at an Exercise Price established by the Committee at the time
the Option is granted. Options granted under this Section 2 may be either
Incentive Stock Options or Non-Qualified Stock Options, as determined in the
discretion of the Committee; provided, however, that Incentive Stock Options may
only be granted to employees of Prologis or a Subsidiary. An Option will be
deemed to be a Non-Qualified Stock Option unless it is specifically designated
by the Committee as an Incentive Stock Option.

 

  (b)

A grant of a “Stock Appreciation Right” or “SAR” entitles the Participant to
receive, in cash or shares of Stock (as determined in accordance with the terms
of the Plan) value equal to the excess of: (i) the Fair Market Value of a share
of Stock at the time of exercise; over (ii) an Exercise Price established by the
Committee at the time of grant, for a specified number of shares.

2.2    Eligibility. The Committee shall designate the Participants to whom
Options or SARs are to be granted under this Section 2 and shall determine the
number of shares of Stock subject to each such Option or SAR and the other terms
and conditions thereof, not inconsistent with the Plan. Without limiting the
generality of the foregoing, the Committee may not grant dividend equivalents
(current or deferred) with respect to any Option or SAR granted under the Plan.

2.3    Limits on Incentive Stock Options. If the Committee grants Incentive
Stock Options, then to the extent that the aggregate fair market value of shares
of Stock with respect to which Incentive Stock Options are exercisable for the
first time by any individual during any calendar year (under all plans of
Prologis and all Subsidiaries of Prologis) exceeds $100,000, such Options shall
be treated as Non-Qualified Stock Options to the extent required by section 422
of the Code. Any Option that is intended to constitute an Incentive Stock Option
shall satisfy any other requirements of section 422 of the Code and, to the
extent such Option does not satisfy such requirements, the Option shall be
treated as a Non-Qualified Stock Option.

 

2



--------------------------------------------------------------------------------

2.4    Exercise Price. The “Exercise Price” of an Option or SAR shall be
established by the Committee at the time the Option or SAR is granted; provided,
however, that in no event shall such price be less than 100% of the Fair Market
Value of a share of Stock on such date (or, if greater, the par value of a share
of Stock on such date).

2.5    Exercise/Vesting. Except as otherwise expressly provided in the Plan, an
Option or SAR granted under the Plan shall be exercisable in accordance with the
following:

 

  (a)

The terms and conditions relating to exercise and vesting of an Option or SAR
shall be established by the Committee to the extent not inconsistent with the
Plan, and may include, without limitation, conditions relating to completion of
a specified period of service, achievement of performance standards prior to
exercise or the achievement of Stock ownership guidelines by the Participant.

 

  (b)

No Option or SAR may be exercised by a Participant prior to the date on which it
is exercisable (or vested) or after the Expiration Date applicable thereto.

2.6    Payment of Exercise Price. The payment of the Exercise Price of an Option
granted under this Section 2 shall be subject to the following:

 

  (a)

Subject to the following provisions of this subsection 2.6, the full Exercise
Price of each share of Stock purchased upon the exercise of any Option shall be
paid at the time of such exercise (except that, in the case of an exercise
arrangement described in subsection 2.6(b)(iii), payment may be made as soon as
practicable after the exercise) and, as soon as practicable thereafter, a
certificate representing the shares of Stock so purchased shall be delivered to
the person entitled thereto or shares of Stock so purchased or such shares of
Stock shall otherwise be registered in the name of the Participant on the
records of Prologis’s transfer agent and credited to the Participant’s account.

 

  (b)

Subject to applicable law, the Exercise Price shall be payable (i) in cash or
its equivalent, (ii) by tendering, by actual delivery or by attestation, shares
of Stock valued at Fair Market Value as of the day of exercise (including by net
exercise), (iii) by a combination of (i) and (ii), and (iv) if and to the extent
provided by the Committee by irrevocably authorizing a third party to sell
shares of Stock (or a sufficient portion of the shares of Stock acquired upon
exercise of the Option and remit to Prologis a sufficient portion of the sale
proceeds to pay the entire Exercise Price and any U.S federal, state, and local
and/or foreign tax (including any social insurance tax or contribution
obligations) withholding resulting from such exercise.

 

3



--------------------------------------------------------------------------------

  Shares of Stock may not be used to pay any portion of the Exercise Price
unless the holder thereof has good title, free and clear of all liens and
encumbrances.

2.7    No Repricing. Except for either adjustments pursuant to subsection 4.2
(relating to the adjustment of shares), or reductions of the Exercise Price
approved by Prologis’s stockholders, the Exercise Price for any outstanding
Option or SAR may not be decreased after the date of grant nor may an
outstanding Option or SAR granted under the Plan be surrendered to Prologis as
consideration for the grant of a replacement Option or SAR with a lower exercise
price or a Full Value Award. Except as approved by Prologis’s stockholders, in
no event shall any Option or SAR granted under the Plan be surrendered to
Prologis in consideration for a cash payment if, at the time of such surrender,
the Exercise Price of the Option or SAR is greater than the then current Fair
Market Value of a share of Stock. In addition, no repricing of an Option or SAR
shall be permitted without the approval of Prologis’s stockholders if such
approval is required under the rules of any stock exchange on which Stock is
listed.

2.8    Tandem Grants of Options and SARs. An Option may but need not be in
tandem with an SAR, and an SAR may but need not be in tandem with an Option (in
either case, regardless of whether the original award was granted under this
Plan or another plan or arrangement). If an Option is in tandem with an SAR, the
exercise price of both the Option and SAR shall be the same, and the exercise of
the corresponding tandem SAR or Option shall cancel the corresponding tandem SAR
or Option with respect to such share. If an SAR is in tandem with an Option but
is granted after the grant of the Option, or if an Option is in tandem with an
SAR but is granted after the grant of the SAR, the later granted tandem Award
shall have the same exercise price as the earlier granted Award, but in no event
less than the Fair Market Value of a share of Stock at the time of such grant.

2.9    Expiration Date. The “Expiration Date” with respect to an Option or SAR
means the date established as the Expiration Date by the Committee at the time
of the grant (as the same may be modified in accordance with the terms of the
Plan); provided, however, that the Expiration Date with respect to any Option or
SAR shall not be later than the earliest to occur of the ten-year anniversary of
the date on which the Option or SAR is granted or the following dates, unless
the following dates are determined otherwise by the Committee,

 

  (a)

if the Participant’s Termination Date occurs by reason of death, Disability or
retirement (as defined the Committee), the one-year anniversary of such
Termination Date;

 

  (b)

if the Participant’s Termination Date occurs for reasons other than retirement
(as defined by the Committee), death, Disability or Cause, the three-month
anniversary of such Termination Date; or

 

4



--------------------------------------------------------------------------------

  (c)

if the Participant’s Termination Date occurs for reasons of Cause, the day
preceding the Termination Date.

In no event shall the Expiration Date of an Option or SAR be later than the
ten-year anniversary of the date on which the Option or SAR is granted (or such
shorter period required by law or the rules of any stock exchange on which the
Stock is listed).

SECTION 3

FULL VALUE AWARDS

A “Full Value Award” is a grant of one or more shares of Stock or a right to
receive one or more shares of Stock in the future (including restricted stock,
restricted stock units, deferred stock units, performance stock and performance
stock units and awards with respect to partnership interests which are
convertible into, exchangeable for or redeemable in shares of Stock). Such
grants may be in consideration of a Participant’s previously performed services
or surrender of other compensation that may be due, contingent on the
achievement of performance or other objectives (including completion of service)
during a specified period, subject to a risk of forfeiture or other restrictions
that will lapse upon the achievement of one or more goals relating to completion
of service by the Participant or achievement of performance or other objectives,
and/or may be granted for other purposes and shall be subject to such
conditions, restrictions and contingencies, as determined by the Committee,
including provisions relating to dividend or dividend equivalent rights and
deferred payment or settlement. Notwithstanding the foregoing, no dividends or
dividend equivalent rights will be paid or settled on performance-based awards
that have not been earned based on the performance criteria established. Such
grants may be made under other arrangements or plans that are treated as
subplans of the Plan (including, but not limited to, the Prologis, Inc. Promote
Plan and the Prologis, Inc. 2016 Outperformance Plan, both as amended and/or
restated from time to time) and, in such case, Awards under such subplans shall
be treated as the grant of an Award under the Plan.

SECTION 4

SHARES RESERVED AND LIMITATIONS

4.1    Shares and Other Amounts Subject to the Plan. The shares of Stock for
which Awards may be granted under the Plan shall be subject to the following:

 

  (a)

The shares of Stock with respect to which Awards may be made under the Plan
shall be shares currently authorized but unissued or currently held or
subsequently acquired by Prologis as treasury shares, including shares purchased
in the open market or in private transactions.

 

5



--------------------------------------------------------------------------------

  (b)

Subject to the provisions of subsection 4.2, the number of shares of Stock which
may be issued with respect to Awards under the Plan shall be equal to 20,000,000
plus the aggregate number of shares of Stock available for issuance (and not
subject to outstanding awards) under the 2012 LTIP as of the Approval Date.
Except as otherwise provided herein, any shares of Stock subject to an Award
under the Plan or any award which is outstanding under a Prior Plan as of the
Approval Date which for any reason is forfeited, expires or is terminated
without issuance of shares of Stock (including shares that are attributable to
Awards that are settled in cash) and shares subject to such awards that are
tendered or withheld in payment of the taxes with respect to the grant, vesting
or payment of an award that is a Full Value Award (whether granted under the
Plan or a Prior Plan) (collectively, “Recycled Shares”) shall thereafter be
available for further grants under the Plan. Shares of Stock that are withheld
to pay the exercise price of an Option or the taxes payable upon exercise of an
Option or SAR (whether granted under the Plan or a Prior Plan) shall not be
Recycled Shares for purpose of the Plan. Upon stock settlement of SARs, the
gross number of shares of Stock subject to the SARs originally granted shall be
counted as issued for purposes of the limitations of Section 4.1(b), regardless
of the number of shares of Stock actually issued upon such Stock settlement.

 

  (c)

Substitute Awards shall not reduce (i) the number of shares of Stock that may be
issued under the Plan (and shares subject to a Substitute Award that is
forfeited, expires or is terminated without issuance of shares of Stock,
including shares that are attributable to Substitute Awards that are settled in
cash, shall not be added to the number of shares reserved for issuance pursuant
to subsection 4.1(b)) or (ii) the number of shares that may be covered by Awards
granted to any one Participant during any period pursuant to subsections 4.1(g).

 

  (d)

Except as expressly provided by the terms of this Plan, the issue by Prologis of
stock of any class, or securities convertible into shares of stock of any class,
for cash or property or for labor or services, either upon direct sale, upon the
exercise of rights or warrants to subscribe therefor or upon conversion of stock
or obligations of Prologis convertible into such stock or other securities,
shall not affect, and no adjustment by reason thereof, shall be made with
respect to Awards then outstanding hereunder.

 

  (e)

To the extent provided by the Committee, any Award may be settled in cash rather
than in Stock.

 

6



--------------------------------------------------------------------------------

  (f)

Subject to the terms and conditions of the Plan, the maximum number of shares of
Stock that may be delivered to Participants and their Beneficiaries with respect
to Incentive Stock Options under the Plan shall be equal to the number of shares
of Stock which may be issued with respect to Awards under the Plan determined in
accordance with subsection 4(b); provided, however, that to the extent that
shares not delivered must be counted against this limit as a condition of
satisfying the rules applicable to Incentive Stock Options, such rules shall
apply to the limit on Incentive Stock Options granted under the Plan.

 

  (g)

The sum of any cash compensation or other compensation and the value of any
Awards granted to an Outside Director as compensation for services as an Outside
Director during any the period beginning on the date of one regular annual
meeting of our stockholders until the date of the next regular annual meeting of
our stockholders may not exceed $1,000,000. The Committee may make exceptions to
this limit for individual Outside Directors in exceptional circumstances, as the
Committee may determine in its sole discretion, provided that the Outside
Director receiving such additional compensation may not participate in the
decision to award such compensation.

4.2    Adjustments to Shares of Stock. In the event of a stock dividend, stock
split, reverse stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, exchange of shares,
sale of assets or subsidiaries, combination, or other corporate transaction that
affects the Stock such that the Committee determines, in its sole discretion,
that an adjustment is warranted in order to preserve the benefits or prevent the
enlargement of benefits of Awards under the Plan, the Committee shall, in the
manner it determines equitable in its sole discretion, (a) adjust the number and
kind of shares which may be delivered under the Plan (including adjustments to
the number and kind of shares that may be granted to an individual during any
specified time as described in subsection 4.1); (b) adjust the number and kind
of shares subject to outstanding Awards; (c) adjust the Exercise Price of
outstanding Options and SARs; and (d) make any other adjustments that the
Committee determines to be equitable (which may include, without limitation,
(i) replacement of Awards with other awards which the Committee determines have
comparable value and which are based on stock of a company resulting from the
transaction, and (ii) cancellation of the Award in return for cash payment of
the current value of the Award, determined as though the Award is fully vested
at the time of payment, provided that in the case of an Option or SAR, the
amount of such payment may be the excess of value of the shares of Stock subject
to the Option or SAR at the time of the transaction over the exercise price).

4.3    Change in Control. In the event that (a) a Participant is employed on the
date of a Change in Control and the Participant’s employment or service, as
applicable,

 

7



--------------------------------------------------------------------------------

is terminated by Prologis or the successor to Prologis (or a Related Company
which is his or her employer) for reasons other than Cause within 24 months
following the Change in Control, or (b) the Plan is terminated by Prologis or
its successor following a Change in Control without provision for the
continuation of outstanding Awards hereunder, all Options, SARs and related
Awards which have not otherwise expired shall become immediately exercisable and
all other Awards shall become fully vested. If, upon a Change in Control, awards
in other shares or securities are substituted for outstanding Awards pursuant to
subsection 4.2, and immediately following the Change in Control the Participant
becomes employed by (if the Participant was an employee immediately prior to the
Change in Control) or a board member of (if the Participant was an Outside
Director immediately prior to the Change in Control) the entity into which
Prologis merged, or the purchaser of substantially all of the assets of
Prologis, or a successor to such entity or purchaser, the Participant shall not
be treated as having terminated employment or service for purposes of this
subsection 4.3 until such time as the Participant terminates employment or
service with the merged entity or purchaser (or successor), as applicable.

SECTION 5

COMMITTEE

5.1    Administration. The authority to control and manage the operation and
administration of the Plan shall be vested in the committee described in
subsection 5.2 (the “Committee”) in accordance with this Section 5. If the
Committee does not exist, or for any other reason determined by the Board, the
Board may take any action under the Plan that would otherwise be the
responsibility of the Committee.

5.2    Selection of Committee. So long as Prologis is subject to Section 16 of
the Exchange Act, the Committee shall be selected by the Board and shall consist
of not fewer than two members of the Board or such greater number as may be
required for compliance with Rule 16b-3 issued under the Exchange Act and shall
be comprised of persons who are independent for purposes of applicable stock
exchange listing requirements. Notwithstanding any other provision of the Plan
to the contrary, with respect to any Awards to Outside Directors, the Committee
shall be the Board.

5.3    Powers of Committee. The authority to manage and control the operation
and administration of the Plan shall be vested in the Committee, subject to the
following:

 

  (a)

Subject to the provisions of the Plan, the Committee will have the authority and
discretion to (i) select Eligible Individuals who will receive Awards under the
Plan, (ii) determine the time or times of receipt of Awards, (iii) determine the
types of Awards and the number of shares of Stock covered

 

8



--------------------------------------------------------------------------------

  by the Awards, (iv) establish the terms, conditions, performance targets,
restrictions, and other provisions of Awards, (v) modify the terms of, cancel or
suspend Awards, (vi) reissue or repurchase Awards, and (vii) accelerate the
exercisability or vesting of any Award. In making such Award determinations, the
Committee may take into account the nature of services rendered by the
respective employee, the individual’s present and potential contribution to
Prologis’s or a Related Company’s success and such other factors as the
Committee deems relevant.

 

  (b)

Subject to the provisions of the Plan, the Committee will have the authority and
discretion to conclusively interpret the Plan, to establish, amend and rescind
any rules and regulations relating to the Plan, to determine the terms and
provisions of any agreements made pursuant to the Plan and to make all other
determinations that may be necessary or advisable for the administration of the
Plan.

 

  (c)

Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding on all persons.

 

  (d)

Except as otherwise expressly provided in the Plan, where the Committee is
authorized to make a determination with respect to any Award, such determination
shall be made at the time the Award is made, except that the Committee may
reserve the authority to have such determination made by the Committee in the
future (but only if such reservation is made at the time the Award is granted,
is expressly stated in the Agreement reflecting the Award and is permitted by
applicable law).

 

  (e)

Notwithstanding the foregoing, in the course of administering the Plan and in
granting Awards hereunder and in exercise of the authority granted to the
Committee pursuant to the Plan, it is the Committee’s practice, when making
determinations with respect to Awards (including the grant or administration
thereof), to consider whether the Participant is in good standing to ensure that
the Plan is administered in accordance with its purposes and goals with respect
to the delivery of compensation to the Company’s employees and other service
providers.

Without limiting the generality of the foregoing, it is the intention of
Prologis that, to the extent that any provisions of this Plan or any Awards
granted hereunder are subject to section 409A of the Code, the Plan and the
Awards comply with the requirements of section 409A of the Code and that the
Plan and Awards be administered in accordance with such requirements and the
Committee shall have the authority to amend any outstanding Awards to conform to
the requirements of section 409A.

 

9



--------------------------------------------------------------------------------

5.4    Delegation by Committee. Except to the extent prohibited by applicable
law or the rules of any stock exchange on which the Stock is listed, the
Committee may allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it. Any such
allocation or delegation may be revoked by the Committee at any time.

5.5    Information to be Furnished to Committee. Prologis and the Related
Companies shall furnish the Committee such data and information as may be
required for it to discharge its duties. The records of Prologis and the Related
Companies as to an employee’s or Participant’s employment or provision of
services, termination of employment or cessation of the provision of services,
leave of absence, reemployment and compensation shall be conclusive on all
persons unless determined to be incorrect. Participants and other persons
entitled to benefits under the Plan must furnish the Committee such evidence,
data or information as the Committee consider desirable to carry out the terms
of the Plan.

5.6    Liability and Indemnification of Committee. No member or authorized
delegate of the Committee shall be liable to any person for any action taken or
omitted in connection with the administration of the Plan unless attributable to
his own fraud or willful misconduct; nor shall Prologis or any Related Company
be liable to any person for any such action unless attributable to fraud or
willful misconduct on the part of a director or employee of Prologis or Related
Company. The Committee, the individual members thereof, and persons acting as
the authorized delegates of the Committee under the Plan, shall be indemnified
by Prologis against any and all liabilities, losses, costs and expenses
(including legal fees and expenses) of whatsoever kind and nature which may be
imposed on, incurred by or asserted against the Committee or its members or
authorized delegates by reason of the performance of a Committee function if the
Committee or its members or authorized delegates did not act dishonestly or in
willful violation of the law or regulation under which such liability, loss,
cost or expense arises. This indemnification shall not duplicate but may
supplement any coverage available under any applicable insurance.

SECTION 6

MISCELLANEOUS

6.1    Approval Date, Effectiveness of Plan, and Effect on Prior Plans. The Plan
will be effective as of the Approval Date and no Awards will be granted under
the Plan until the Approval Date. The Plan shall be unlimited in duration and,
in the event of Plan termination, shall remain in effect as long as any Awards
granted under it are outstanding and not fully vested or paid, as applicable;
provided, however, that no new Awards shall be made under the Plan on or after
the tenth anniversary of the Approval Date. Upon the Approval Date, no further
awards will be made under the Prior Plans.

 

10



--------------------------------------------------------------------------------

Any awards made under the Prior Plans prior to the Approval Date shall continue
to be subject to the terms and conditions of the applicable Prior Plan. If the
Approval Date does not occur, awards may continue to be made under the Prior
Plans subject to the terms and conditions thereof.

6.2    Limit on Distribution. Distribution of Stock or other amounts under the
Plan shall be subject to the following:

 

  (a)

Notwithstanding any other provision of the Plan, Prologis shall have no
liability to deliver any Stock under the Plan or make any other distribution of
benefits under the Plan unless such delivery or distribution would comply with
all applicable laws (including applicable securities laws) and the applicable
requirements of any securities exchange or similar entity.

 

  (b)

In the case of a Participant who is subject to Section 16(a) and 16(b) of the
Exchange Act, the Committee may, at any time, add such conditions and
limitations to any Award to such Participant, or any feature of any such Award,
as the Committee, in its sole discretion, deems necessary or desirable to comply
with Section 16(a) or 16(b) and the rules and regulations thereunder or to
obtain any exemption therefrom.

 

  (c)

To the extent that the Plan provides for issuance of certificates to reflect the
transfer of Stock, the transfer of such Stock may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange on which the Stock is listed.

6.3    Liability for Cash Payments. Subject to the provisions of this Section 6,
each Related Company shall be liable for payment of cash due under the Plan with
respect to any Participant to the extent that such payment is attributable to
the services rendered for that Related Company by the Participant. Any disputes
relating to liability of a Related Company for cash payments shall be resolved
by the Committee.

6.4    Withholding. Prologis shall have the right to deduct from any and all
payments made under the Plan or to require the Participant, through payroll
withholding, cash payment, or otherwise (including, with the consent of the
Committee, through the surrender of Stock which the Participant already owns or
to which the Participant is otherwise entitled under the Plan), in an amount
that is required by law to be withheld by Prologis or a Related Company with
respect to an Award or the shares or cash acquired pursuant thereto or such
other amount determined by Prologis or a Related Company that is not prohibited
by applicable law, but in no event more than maximum U.S. federal, state, and
local, and/or foreign taxes (including any social insurance tax or contribution
obligations), if any. Prologis shall have no obligation to deliver shares of
Stock or cash until the tax withholding obligations have been satisfied by the
Participant.

 

11



--------------------------------------------------------------------------------

6.5    Transferability. Awards under the Plan are not transferable except as
designated by the Participant by will or by the laws of descent and distribution
or, unless otherwise provided by the Committee, pursuant to a qualified domestic
relations order (within the meaning of the Code and applicable rules
thereunder). To the extent that the Participant who receives an Award under the
Plan has the right to exercise such Award, the Award may be exercised during the
lifetime of the Participant only by the Participant. Notwithstanding the
foregoing provisions of this subsection 6.5, unless otherwise provided by the
Committee, Awards may be transferred to or for the benefit of the Participant’s
family (including, without limitation, to a trust or partnership for the benefit
of a Participant’s family) or to a charity selected by the Participant, subject
to such procedures as the Committee may establish. In no event shall an
Incentive Stock Option be transferable to the extent that such transferability
would violate the requirements applicable to such option under section 422 of
the Code.

6.6    Notices. Any notice or document required to be filed with the Committee
under the Plan will be properly filed if delivered or mailed by registered mail,
postage prepaid, to the Committee, in care of Prologis or the Related Company,
as applicable, at its principal executive offices. The Committee may, by advance
written notice to affected persons, revise such notice procedure from time to
time. Any notice required under the Plan (other than a notice of election) may
be waived by the person entitled to notice.

6.7    Form and Time of Elections. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification or
revocation thereof, shall be in writing filed with the applicable Committee at
such times, in such form, and subject to such restrictions and limitations, not
inconsistent with the terms of the Plan, as the Committee shall require.

6.8    Agreement With Prologis or Related Company. At the time of an Award to a
Participant under the Plan, the Committee may require a Participant to enter
into an agreement with Prologis or the Related Company, as applicable (the
“Agreement”), in a form specified by the Committee, agreeing to the terms and
conditions of the Plan and to such additional terms and conditions, not
inconsistent with the Plan, as the Committee may, in its sole discretion,
prescribe.

6.9    Limitation of Implied Rights.

 

  (a)

Neither a Participant nor any other person shall, by reason of the Plan, acquire
any right in or title to any assets, funds or property of Prologis or any
Related Company whatsoever, including, without limitation, any specific funds,
assets, or other property which Prologis or any Related Company, in its sole
discretion, may set aside in anticipation of a liability under the Plan. A
Participant shall have only a contractual right to the

 

12



--------------------------------------------------------------------------------

  amounts, if any, payable under the Plan, unsecured by any assets of Prologis
and any Related Company. Nothing contained in the Plan shall constitute a
guarantee by Prologis or any Related Company that the assets of such companies
shall be sufficient to pay any benefits to any person.

 

  (b)

The Plan does not constitute a contract of employment or continued service, and
selection as a Participant will not give any employee the right to be retained
in the employ or service of Prologis or any Related Company, nor any right or
claim to any benefit under the Plan, unless such right or claim has specifically
accrued under the terms of the Plan. Except as otherwise provided in the Plan,
no Award under the Plan shall confer upon the holder thereof any right as a
stockholder of Prologis prior to the date on which he fulfills all service
requirements and other conditions for receipt of such rights and shares of Stock
are registered in his name.

6.10    Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

6.11    Action by Prologis or Related Company. Any action required or permitted
to be taken by Prologis or any Related Company shall be by resolution of its
board of directors or governing body or by action of one or more members of the
board or governing body (including a committee of the board or governing body)
who are duly authorized to act for the board or, in the case of any Related
Company which is a partnership, by action of its general partner or a person or
persons authorized by the general partner, or (except to the extent prohibited
by applicable law or the rules of any stock exchange on which the Stock is
listed) by a duly authorized officer of Prologis.

6.12    Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

6.13    Compliance with Law. The grant of Awards and the issuance of shares of
Stock pursuant to any Award shall be subject to compliance with all applicable
requirements of U.S. federal and state and non-U.S. law with respect to such
securities and the requirements of any stock exchanges or market system upon
which the Stock may then be listed. In addition, no Award may be exercised or
shares issued pursuant to an Award unless (a)(i) a registration statement under
the Securities Act shall at the time of such exercise or issuance be in effect
with respect to the shares issuable pursuant to the Award or (ii) in the opinion
of legal counsel to Prologis, the shares issuable pursuant to the Award may be
issued in accordance with the terms of an

 

13



--------------------------------------------------------------------------------

applicable exemption from the registration requirements of the Securities Act
and (b) Prologis has obtained such other approvals from governmental agencies
and/or has completed any registration or other qualification of such shares of
Stock under any state or non-U.S. law that Prologis determines are necessary or
advisable. The inability of Prologis to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by Prologis’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
Prologis of any liability in respect of the failure to issue or sell such shares
as to which such required authority shall not have been obtained. As a condition
to issuance of any Stock, Prologis may require the Participant to satisfy any
qualification that may be necessary or appropriate, to evidence compliance with
any applicable law or requirement, and to make any representation or warranty
with respect thereto as may be required by Prologis.

6.14    Restrictions on Shares and Awards. The Committee, in its discretion, may
impose such restrictions on shares of Common Stock acquired pursuant to the
Plan, whether pursuant to the exercise of an Option or SAR, settlement of a Full
Value Award or otherwise, as it determines to be desirable, including, without
limitation, restrictions relating to disposition of the shares and forfeiture
restrictions based on service, performance, Common Stock ownership by the
Participant, conformity with the Company’s recoupment, compensation recovery, or
clawback policies and such other factors as the Committee determines to be
appropriate. Without limiting the generality of the foregoing, unless otherwise
specified by the Committee, any awards under the Plan and any shares of Common
Stock issued pursuant to the Plan shall be subject to the Company’s compensation
recovery, clawback, and recoupment policies as in effect from time to time.

6.15    Misconduct. If the Committee determines that a present or former
employee or Outside Director has (a) used for profit or disclosed to
unauthorized persons, confidential or trade secrets of Prologis or any Related
Company; (b) breached any contract with or violated any fiduciary obligation to
Prologis or any Related Company; or (c) engaged in any conduct which the
Committee determines is injurious to Prologis or any Related Company, the
Committee may cause that employee or Outside Director to forfeit his or her
outstanding Awards under the Plan or cause that employee or Outside Director to
forfeit the right to receive any future Awards under the Plan or settlement or
payment with respect to any outstanding or future Awards. The provisions of this
Section 6.15 are in addition to, and not in lieu of, any other authority granted
to the Committee pursuant to Section 5 hereof.

6.16    Applicable Law. The provisions of the Plan shall be construed in
accordance with the laws of the State of Maryland, without giving effect to
choice of law principles.

6.17    Foreign Participants. Notwithstanding any other provision of the Plan to
the contrary, the Committee may grant Awards to eligible persons who are foreign

 

14



--------------------------------------------------------------------------------

nationals or residents of a foreign jurisdiction on such terms and conditions
different from those specified in the Plan as may, in the judgment of the
Committee, be necessary or desirable to foster and promote achievement of the
purposes of the Plan. In furtherance of such purposes, the Committee may make
such modifications, amendments, procedures and subplans as may be necessary or
advisable to facilitate or comply with provisions of laws in other countries or
jurisdictions in which Prologis or a Related Company operates or has employees.
The foregoing provisions of this subsection 6.17 shall not be applied to
increase the share limitations of Section 4 or to otherwise change any provision
of the Plan that would otherwise require the approval of Prologis’s
stockholders.

SECTION 7

AMENDMENT AND TERMINATION

The Board may, at any time, amend or terminate the Plan, and the Board or the
Committee may amend any Agreement, provided that no amendment or termination
may, in the absence of written consent to the change by the affected Participant
(or, if the Participant is not then living, the affected Beneficiary), adversely
affect the rights of any Participant or Beneficiary under any Award granted
under the Plan prior to the date such amendment is adopted by the Board (or the
Committee, if applicable); and further provided that adjustments pursuant to
subsection 4.2 shall not be subject to the foregoing limitations of this
Section 7; and further provided that the provisions of subsection 2.7 (relating
to Option and SAR repricing) cannot be amended unless the amendment is approved
by Prologis’s stockholders; and provided further that, no other amendment shall
be made to the Plan without the approval of Prologis’s stockholders if such
approval is required by law or the rules of any stock exchange on which the
Stock is listed. It is the intention of Prologis that, to the extent that any
provisions of this Plan or any Awards granted hereunder are subject to section
409A of the Code, the Plan and the Awards comply with the requirements of
section 409A of the Code and that the Board shall have the authority to amend
the Plan as it deems necessary to conform to section 409A. Notwithstanding the
foregoing, Prologis does not guarantee that Awards under the Plan will comply
with section 409A and the Committee is under no obligation to make any changes
to any Award to cause such compliance.

SECTION 8

DEFINED TERMS

 

  (a)

“2012 LTIP” means the Prologis, Inc. 2012 Long-Term Incentive Plan.

 

  (b)

“Agreement” has the meaning set forth in subsection 6.8.

 

  (c)

“Approval Date” has the meaning set forth in subsection 1.1.

 

15



--------------------------------------------------------------------------------

  (d)

“Award” means any award described in Section 2 or 3 of the Plan.

 

  (e)

“Beneficiary” means the person or persons the Participant designates to receive
the balance of his or her benefits under the Plan in the event the Participant’s
Termination Date occurs on account of death. Any designation of a Beneficiary
shall be in writing, signed by the Participant and filed with the Committee
prior to the Participant’s death. A Beneficiary designation shall be effective
when filed with the Committee in accordance with the preceding sentence. If more
than one Beneficiary has been designated, the balance of the Participant’s
benefits under the Plan shall be distributed to each such Beneficiary per
capita. In the absence of a Beneficiary designation or if no Beneficiary
survives the Participant, the Beneficiary shall be the Participant’s estate.

 

  (f)

“Board” means the Board of Directors of Prologis.

 

  (g)

“Cause” shall mean, with respect to a Participant, except as otherwise provided
in a separate agreement between the Participant and Prologis or a Related
Company, (i) the willful and continued failure by the Participant to
substantially perform his duties with Prologis or any Related Company after
written notification by Prologis or the Related Company, (ii) the willful
engaging by the Participant in conduct which is demonstrably injurious to
Prologis or any Related Company, monetarily or otherwise, or (iii) the engaging
by the Participant in egregious misconduct involving serious moral turpitude,
determined in the reasonable judgment of the Committee. For purposes hereof, no
act, or failure to act, on the Participant’s part shall be deemed “willful”
unless done, or omitted to be done, by the Participant not in good faith and
without reasonable belief that such action was in the best interest of Prologis
or Related Company.

 

  (h)

“Change in Control” means the first to occur of any of the following:

 

  (i)

the consummation of a transaction, approved by the stockholders of Prologis, to
merge Prologis with or into or consolidate Prologis with another entity or sell
or otherwise dispose of all or substantially all of its assets or the
stockholders of Prologis adopt a plan of liquidation, provided, however, that a
Change in Control shall not be deemed to have occurred by reason of a
transaction, or a substantially concurrent or otherwise related series of
transactions, upon the completion of which 50% or more of the beneficial
ownership of the voting power of Prologis, the surviving corporation or
corporation directly or indirectly controlling Prologis or the surviving
corporation, as the case may be, is held by the same persons (although not
necessarily in the same proportion) as held

 

16



--------------------------------------------------------------------------------

  the beneficial ownership of the voting power of Prologis immediately prior to
the transaction or the substantially concurrent or otherwise related series of
transactions, except that upon the completion thereof, employees or employee
benefit plans of Prologis may be a new holder of such beneficial ownership; or

 

  (ii)

the “beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act) of
securities representing 50% or more of the combined voting power of Prologis is
acquired, other than from Prologis, by any “person” as defined in Sections 13(d)
and 14(d) of the Exchange Act (other than any trustee or other fiduciary holding
securities under an employee benefit or other similar equity plan of Prologis);
or

 

  (iii)

at any time during any period of two consecutive years, individuals who at the
beginning of such period were members of the Board cease for any reason to
constitute at least a majority thereof (unless the election, or the nomination
for election by Prologis’s stockholders, of each new director was approved by a
vote of at least two-thirds of the directors still in office at the time of such
election or nomination who were directors at the beginning of such period).

 

  (i)

“Code” means the Internal Revenue Code of 1986, as amended.

 

  (j)

“Committee” has the meaning set forth in subsection 5.1

 

  (k)

“Disability” means, except as otherwise provided by the Committee, the
Participant’s inability, by reason of a medically determinable physical or
mental impairment, to engage in the material and substantial duties of his
regular occupation, which condition is expected to be permanent; provided,
however, that in the case of an Outside Director, “Disability” means an injury
or illness which, as determined by the Committee, renders the Participant unable
to serve as a director of Prologis.

 

  (l)

“Eligible Individual” means any officer, director or other employee of Prologis
or a Related Company, consultants, independent contractors or agents of Prologis
or a Related Company, and persons who are expected to become officers,
employees, directors, consultants, independent contractors or agents of Prologis
or a Related Company (but effective no earlier than the date on which such
Person begins to provide services to Prologis or a Related Company), including,
in each case, directors who are not employees of Prologis or a Related Company.

 

  (m)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

17



--------------------------------------------------------------------------------

  (n)

“Exercise Price” has the meaning set forth in subsection 2.4.

 

  (o)

“Expiration Date” has the meaning set forth in subsection 2.9.

 

  (p)

“Fair Market Value” of a share of Stock means, as of any date, the value
determined in accordance with the following rules:

 

  (i)

If the Stock is at the time listed or admitted to trading on any stock exchange,
then the Fair Market Value shall be the closing price per share of Stock on such
date on the principal exchange on which the Stock is then listed or admitted to
trading or, if no such sale is reported on that date, on the last preceding date
on which a sale was so reported.

 

  (ii)

If the stock is not at the time listed or admitted to trading on a stock
exchange, the Fair Market Value shall be the closing average of the closing bid
and asked price of a share of Stock on the date in question in the
over-the-counter market, as such price is reported in a publication of general
circulation selected by the Committee and regularly reporting the market price
of Stock in such market.

 

  (iii)

If the Stock is not listed or admitted to trading on any stock exchange or
traded in the over-the-counter market, the Fair Market Value shall be as
determined by the Committee in good faith.

For purposes of determining the Fair Market Value of Stock that is sold pursuant
to a cashless exercise program, Fair Market Value shall be the price at which
such Stock is sold.

 

  (q)

“Full Value Award” has the meaning set forth in Section 3.

 

  (r)

“Incentive Stock Option” means an Option that is intended to satisfy the
requirements applicable to an “incentive stock option” described in section 422
of the Code.

 

  (s)

“Non-Qualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option.

 

  (t)

“Option” has the meaning set forth in subsection 2.1(a).

 

  (u)

“Outside Director” means a director of Prologis who is not an officer or
employee of Prologis or the Related Companies.

 

  (v)

“Participant” shall have the meaning set forth in subsection 1.3.

 

18



--------------------------------------------------------------------------------

  (w)

“Plan” means the Prologis, Inc. 2020 Long-Term Incentive Plan as set forth
herein.

 

  (x)

“Prior Plans” means the ProLogis 2006 Long-Term Incentive Plan, the ProLogis
1997 Long-Term Incentive Plan, The Amended and Restated 2002 Stock Option and
Incentive Plan of AMB Property Corporation and AMB Property, L.P., The Third
Amended and Restated 1997 Stock Option and Incentive Plan of AMB Property
Corporation and AMB Property, L.P., and the 2012 LTIP.

 

  (y)

“Prologis” has the meaning set forth in subsection 1.1.

 

  (z)

“Recycled Shares” has the meaning set forth in subsection 4.1(b).

 

  (aa)

“Related Company” means any corporation, partnership, joint venture or other
entity during any period in which a controlling interest in such entity is
owned, directly or indirectly, by Prologis (or by any entity that is a successor
to Prologis), and any other business venture designated by the Committee in
which Prologis (or any entity that is a successor to Prologis) has, directly or
indirectly, a significant interest (whether through the ownership of securities
or otherwise), as determined in the discretion of the Committee.

 

  (bb)

“SAR” or “Stock Appreciation Right” has the meaning set forth in subsection
2.1(b).

 

  (cc)

“Securities Act” means the Securities Act of 1933, as amended.

 

  (dd)

“Subsidiary” means a corporation that is a subsidiary of Prologis within the
meaning of section 424(f) of the Code.

 

  (ee)

“Substitute Award” means an Award granted or shares of Stock issued by Prologis
in assumption of, or in substitution or exchange for, an award previously
granted, or the right or obligation to make a future award, in all cases by a
company acquired by Prologis or any Related Company or with which Prologis or
any Related Company combines. In no event shall the issuance of Substitute
Awards change the terms of such previously granted awards such that the change,
if applied to a current Award, would be prohibited under Section 2.7.

 

  (ff)

“Stock” means Prologis, Inc. common stock, $.01 par value.

 

  (gg)

“Termination Date” means the date on which a Participant both ceases to be an
employee of Prologis and the Related Companies and ceases to perform material
services for Prologis and the Related Companies

 

19



--------------------------------------------------------------------------------

  (whether as a director or otherwise), regardless of the reason for the
cessation; provided that a “Termination Date” shall not be considered to have
occurred during the period in which the reason for the cessation of services is
a leave of absence approved by Prologis or the Related Company which was the
recipient of the Participant’s services; and provided, further that, with
respect to an Outside Director, “Termination Date” means the date on which the
Outside Director’s service as an Outside Director terminates for any reason. In
the case of any Award that is subject to Section 409A of the Code, a
Participant’s Termination Date shall be the date on which the Participant has a
termination of employment or separation from service within the meaning of
Section 409A.

 

20